Citation Nr: 0903253	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) rises 
from the March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claims for service 
connection for Post-Traumatic Stress Disorder (PTSD), for 
bilateral hearing loss, and for tinnitus. The veteran filed a 
Notice of Disagreement (NOD) in February 2005.  In January 
2006, the veteran received a Statement of the Case (SOC) 
reiterating the decision to deny all three claims due to a 
failure to show a connection between his service and the 
current disability.  In February 2006, the veteran filed a VA 
Form 9 stating his intent to appeal the RO decision.

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2006.  In August 2007, the veteran 
received a rating decision in which the RO granted service 
connection for PTSD and for bilateral hearing loss.  The 
veteran then requested an increased rating for his PTSD in 
March 2008, and this request was denied in October 2008.  As 
of yet, the veteran has not filed a NOD as to this decision.

As the PTSD and bilateral hearing loss claims which were 
raised for appeal have been resolved in favor of the veteran, 
these issues are not before the Board.  See Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997) (the veteran must 
separately appeal these downstream issues).

The Board notes that the RO secured additional VA medical 
evidence pertaining to the claim for an increased rating for 
PTSD after the RO produced the last supplemental statement of 
the case (SSOC) in August 2007.  The RO did not issue another 
SSOC as required after receipt of this evidence.  See C.F.R. 
§§ 19.31(b), 19.37(a) (2008).  However, this evidence is not 
pertinent to the appeal before the Board because the evidence 
secured was in support of the veteran's claim for an 
increased rating for PTSD.  Therefore, the new evidence is 
not relevant because it is not pertinent to the veteran's 
tinnitus claim.  Even if the evidence were relevant, the 
Board is granting the tinnitus claim; thus, the Board finds 
that any error in failing to furnish an SSOC is not 
prejudicial as to the claim for service connection.


FINDING OF FACT

There is competent evidence that the veteran currently has 
tinnitus which was caused by acoustic trauma during the 
veteran's active service in the Navy from January 1965 to 
January 1969.


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury or 
a disease sustained in the line of duty.  38 U.S.C.A. §§ 
1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 
(1996).  Service connection by way of the combat presumption 
may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis - Tinnitus

The first requirement for a service connection claim is the 
existence of a current disability.  Hickson, 12 Vet. App. 
247, 252.  In August 2004, at a VA medical examination, the 
veteran indicated that he experienced a periodic high-pitched 
ringing tone in his ears.  In July 2007, the veteran, at a 
separate medical examination again reported "severe, 
constant, subjective tinnitus which began while in Navy."  
Tinnitus is a type of disorder where the symptoms are capable 
of lay observation.  Charles v. Principi, 16 Vet App. 370, 
374 (2002).  Therefore, the veteran has submitted competent 
testimony that he is experiencing tinnitus.  

The second requirement is evidence of incurrence or 
aggravation of disorder while in service.  See 38 C.F.R. § 
3.303; Hickson, 12 Vet. App. 247, 252.  The veteran alleges 
that he incurred tinnitus as a result of noise exposure 
suffered during service as in the Navy in Vietnam.  According 
to the veteran's testimony at his decision review hearing, he 
served on the USS Hunterdon County where he experienced 
combat.  In addition, the veteran in his medical examinations 
has reported taking repeated small arms fire during service 
on the USS Hunterdon, as well as an attack in which other 
crew members were killed or injured.  This is further 
substantiated by the veteran's PTSD treatment records.  
Service personnel records (SPRs) confirm that the veteran 
served on the USS Hunterdon County in Vietnam from April to 
December 1968.  

The veteran has also submitted evidence collected over the 
Internet of an attack on the Hunterdon County on September 
12, 1968, consistent with the veteran's version of events.  
Moreover, in the August 2007 rating decision, in which the RO 
granted service connection for PTSD, the RO conceded the 
veteran's combat exposure.  Thus, the Board presumes that the 
veteran engaged in combat in service, such that his lay 
statements and testimony are sufficient to show the 
occurrence of combat-related noise trauma.  See 38 U.S.C.S. § 
1154(b); 38 C.F.R. § 3.304(d).  Therefore, the Board finds 
that the veteran experienced an incurring event in service. 

Finally, there must be a connection between the veteran's 
service trauma and the current disability.  Hickson, 12 Vet. 
App. 247, 252.  In this regard, the VA medical examination of 
July 2007 is somewhat equivocal.  The report establishes a 
connection between the veteran's Naval service and his 
current bilateral hearing loss; however, the examination is 
inconclusive regarding tinnitus.  In addition, the VA medical 
examiner concluded that the veteran experienced tinnitus 
which began while the veteran was in the Navy, simultaneously 
noting the absence of evidence of tinnitus in the veteran's 
service treatment records.  This evidence being at parity 
will be resolved in favor of the veteran by granting the 
benefit of the doubt to the veteran.  38 U.S.C.S. § 5107(b); 
38 C.F.R. 3.102.  Therefore, the veteran has established the 
required connection between the activities of his service and 
his tinnitus.

Resolving all reasonable doubt in the veteran's favor, and in 
consideration of the fact that the combat presumption 
afforded to the veteran here tips the balance in his favor, 
the evidence supports service connection for his tinnitus 
claim based on in-service incurrence.  38 U.S.C.S. § 5107(b); 
38 C.F.R. § 3.102 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


